Motion Granted; Dismissed and Memorandum Opinion filed May 30, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00163-CV

                    JACQUELYN A. HINOJOSA, Appellant
                                         V.
   TEXAS WINDMILL APARTMENTS, LP D/B/A ROYAL OAKS OF
  PEARLAND and NEWPORT ASSET MANAGEMENT, INC., Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-64460

               MEMORANDUM                         OPINION
      This is an appeal from a judgment signed February 1, 2013. On April 9,
2013, the court granted the parties’ agreed motion to abate the appeal for sixty days
to complete a settlement agreement. On May 22, 2013, appellant filed an agreed
motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted

      Accordingly, the appeal is ordered reinstated and dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.